Citation Nr: 0109616	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 1986 rating decision that assigned a 10 percent 
rating for frostbite of both feet.  

2.  Whether there was clear and unmistakable error in a 
February 1986 rating decision which assigned a 10 percent 
rating for partial amputation of the right great toe and 
total amputation of the right second toe.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Medical & Regional Office 
Center (RO).  

The Board notes that in the March 2000 Notice of 
Disagreement, the veteran's local representative indicated 
that "I also wish to claim error regarding not service 
connecting this veteran for PTSD [post-traumatic stress 
disorder] based on exam dated 12-18-85."  

A review of the record indicates that in a December 1985 
examination report, the examiner indicated that there was a 
"conceptual similarity between post-traumatic stress 
disorder and what the [veteran] exhibits;" the diagnosis was 
PTSD.  However, in a May 1986 report, a Board of three 
psychiatrists concluded, "it is not thought that the 
diagnosis of PTSD is substantiated by the data."  By June 
1986 rating decision, the RO denied service connection for a 
psychiatric disorder, noting that the diagnosis of PTSD was 
not substantiated by the medical data.  

Based on the foregoing, it appears that the veteran's local 
representative may be attempting to allege clear and 
unmistakable error in the June 1986 rating decision.  This 
matter has not been addressed by the RO and is referred for 
clarification and initial consideration, if appropriate.  

It is also noted that in December 2000 written argument, the 
veteran's national representative indicated that the claims 
at issue in this case included service connection for PTSD.  
A review of the record indicates that this issue is clearly 
not in appellate status; thus, the Board assumes that the 
national representative wished to indicate support of the 
local representative's attempt to claim clear and 
unmistakable error in the June 1986 rating decision denying 
service connection for a psychiatric disorder, including 
PTSD.  


FINDINGS OF FACT

1.  In the rating decision of February 1986 which assigned a 
10 percent rating for frostbite of both feet and a 10 percent 
rating for partial amputation of the right great toe and 
total amputation of the right second toe, the RO considered 
the correct evidence, laws, and regulations as they then 
existed.

2.  The RO's February 1986 decision in this regard did not 
involve undebatable error that would have led to a materially 
different outcome. 


CONCLUSION OF LAW

The February 1986 rating decision, granting a 10 percent 
rating for frostbite of both feet and a 10 percent rating for 
partial amputation of the right great toe and total 
amputation of the right second toe, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 
1984, he developed a severe viral illness manifested by 
encephalitis, pneumonia, and a temperature of greater than 
106 degrees.  In order to lower his body temperature and 
prevent seizures, he was cooled with ice packs.  He recovered 
from his viral illness except for gangrene of his toes, which 
was attributed to probable frostbite.  The veteran thereafter 
developed osteomyelitis and in November 1984, he underwent 
amputation of the right second toe at the metarsophalangeal 
joint and amputation of the right great toe at the 
interphalangeal joint.  

Although the veteran was noted to have made a satisfactory 
recovery from these digital amputations, he complained of 
continued severe post surgical pain, as well as depression 
and dependence on narcotic analgesics.  He was admitted for 
evaluation and diagnosed with malingering, opiod dependence, 
and alcohol abuse.  In April 1985, he was hospitalized for 
evaluation by a Medical Board; the admitting diagnoses were 
dysvascular toes, secondary to vasospastic injury associated 
with viral illness; chronic neuropathy of the toes of the 
feet, bilaterally; paresthesias of the left hip; malingering; 
opiod dependency; ethanol abuse; and mixed personality 
disorder with borderline dependent and antisocial traits.  
After evaluation, the Medical Board determined that the 
veteran was unfit for further military service as a result of 
continuing burning pain in the left foot; opiod dependence, 
and mixed personality disorder with malingering.  

Following his separation from service, the veteran filed 
claims of service connection for several disabilities, 
including a bilateral toe condition.  In connection with his 
claim, he underwent VA medical examination in December 1985.  
On examination, the veteran's pedal pulses were of good 
quality, bilaterally.  The toes were pink and healthy.  There 
was a one-inch stump of the right big toe and the right 
second toe was totally absent.  The distal feet were somewhat 
cool to palpation.  The diagnoses included status post 
frostbite injury to all toes with subsequent partial 
amputation of the right big toe and total amputation of the 
second toe.  The examiner noted that the veteran's behavior 
was exaggerated during the examination, making him suspect a 
significant functional component.  He noted, for example, 
that the degree of disability in the veteran's left leg was 
out of proportion to the physical findings.

On VA neurological examination in December 1985, the veteran 
reported numerous symptoms, including intermittent pain in 
the three toes remaining on the right foot and all of the 
toes of his left foot.  He claimed that at times, his toes 
became purple, swollen, and painful and on occasion, the tips 
became black and the skin sloughed off.  He indicated that 
cold weather exacerbated his symptoms.  On examination, the 
veteran had slightly decreased sensation over both feet in a 
nonspecific distribution.  He had a slightly decreased 
sensation to cold in the feet but vibratory sensation and 
position sensation were normal.  The diagnoses included 
frostbite injury to both feet requiring repetitive epidural 
blocks, with mild peripheral neuropathy.  Also noted was some 
mild weakness proximally more than distally in the lower 
extremities.  

By February 1986 rating decision, the RO granted service 
connection for sensory loss, saddle distribution and left 
lateral thigh, weakness both lower extremities, and assigned 
a 20 percent rating thereto under Diagnostic Code 8526.  In 
addition, the RO granted service connection for frostbite of 
both feet and assigned a 10 percent rating under Diagnostic 
Code 7122.  Finally, the RO granted service connection for a 
partial amputation of the right great toe and a total 
amputation of the right second toe and assigned a 10 percent 
rating pursuant to Diagnostic Code 5171.  

In June 1999, the veteran's representative contacted the RO 
and alleged that the February 1986 rating decision was 
clearly and unmistakable erroneous.  In particular, she 
argued that the RO should have assigned "separate disability 
for frostbite of each foot not less than 30%."  The 
veteran's representative also alleged that the RO should have 
assigned a "separate 20% rating for a total amputation of 
the right second toe under Diagnostic Code 5172."  

II.  Law and Regulations

Under 38 C.F.R. § 3.105(a) (2000), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43186 (1995).

III.  Analysis

As set forth above, the veteran's representative contends 
that the February 1986 rating decision was clearly and 
unmistakable erroneous.  In particular, she argues that the 
RO should have assigned a separate disability rating of at 
least 30 percent for frostbite of each foot, rather than the 
10 percent rating for frostbite of both feet.  In addition, 
she claims that the RO should have assigned a separate 20 
percent rating for a total amputation of the right second toe 
under Diagnostic Code 5172, presumably in addition to the 10 
percent rating for partial amputation of the right great toe.

In determining whether the February 1986 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  Additionally, as noted, a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell, 3 Vet. App. at 314.

In that respect, the Board notes that at the time of the 
February 1986 rating decision, Diagnostic Code 5171 provided 
that amputation of the great toe, with removal of the 
metatarsal head, warranted a 30 percent rating.  Amputation 
of the great toe, without removal of the metatarsal head, 
warranted a 10 percent rating.  See 38 C.F.R. § 4.71a 
(effective July 1, 1985).

Diagnostic Code 5172 provided that amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head, warranted a 20 percent rating.  Amputation 
of one or two toes, other than the great toe, without removal 
of the metatarsal head, warranted a zero percent rating.  Id.  

In this case, the evidence of record at the time of the 
February 1986 rating decision showed that the veteran had an 
amputation of the right great toe at the interphalangeal 
joint and an amputation of the right second toe at the 
metatarsophalangeal joint.  The record did not show that the 
amputation of the veteran's right second toe included the 
metatarsal head.  Thus, the requirements for a compensable 
rating under Diagnostic Code 5172 were not met.  In view of 
the foregoing, the Board finds that the February 1986 rating 
decision was not clearly and unmistakably erroneous in 
failing to assign a separate 20 percent rating for a total 
amputation of the right second toe under Diagnostic Code 
5172.

The veteran's representative also argues that the February 
1986 rating decision was clearly and unmistakably erroneous 
in that the RO should have assigned a separate disability 
rating of at least 30 percent for frostbite of each foot, 
rather than the 10 percent rating for frostbite of both feet.  

At the time of the February 1986 rating decision, Diagnostic 
Code 7122 provided that residuals of frozen feet with mild 
symptoms, chilblains, warranted a 10 percent evaluation, 
whether bilateral or unilateral.  Residuals of frozen feet 
with persistent moderate swelling, tenderness, redness, etc. 
called for a 30 percent rating if bilateral and a 20 percent 
if unilateral.  Residuals of frozen feet with loss of toes, 
or parts, and persistent severe bilateral symptoms warranted 
a 50 percent rating if bilateral and a 30 percent rating if 
unilateral.  See 38 C.F.R. § 4.104 (effective July 1, 1985).

In this case, the evidence of record at the time of the 
February 1986 rating decision included the results of 
December 1985 VA medical and neurological examinations.  The 
reports of these examinations describe the veteran's toes as 
"pink and healthy," note good quality pedal pulses, and 
indicate that the veteran had only slightly decreased 
sensation in both feet.  While the veteran claimed to 
experience symptoms such as pain, swelling, and sloughing of 
skin, in light of the notations of malingering, the RO 
certainly had justification to assign more weight to the 
objective evidence of record.

Considering the rating criteria in effect at the time of the 
February 1986 rating decision, the Board finds there is 
nothing in the record to suggest that the RO committed an 
undebatable error, or that it considered the incorrect law or 
facts as they then existed, in assigning a 10 percent rating 
for the veteran's residuals of frozen feet.  Rather, in view 
of the findings at the time of the December 1985 VA medical 
examinations, it is clear that the RO had a basis for 
supporting its determination.  When one disputes the way 
evidence was weighed, such a dispute cannot rise to the level 
of clear and unmistakable error.  Fugo, supra.  Simply put, 
there was no incontrovertible evidence of record at the time 
showing that the veteran had symptoms of his frostbite 
residuals warranting the assignment of a rating in excess of 
10 percent.  Thus, the Board finds that the February 1986 
rating decision was not clearly and unmistakably erroneous in 
assigning a 10 percent rating for residuals of frostbite of 
both feet.

In reaching this decision, the Board has considered that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist is 
largely superfluous because a claim of clear and unmistakable 
error is decided on the basis of the law and evidence as they 
existed at the time of the decision.  Moreover, it is noted 
that the RO has informed the veteran by its rating decision 
and the statement of the case of the evidence needed to 
substantiate his claim, and has also advised him of the 
evidence it has obtained.  The Board finds that these efforts 
have resulted in compliance with the notice and duty to 
assist requirements of the VCAA.  


ORDER

There was no clear and unmistakable error in a February 1986 
rating decision that assigned a 10 percent rating for partial 
amputation of the right great toe and total amputation of the 
right second toe; thus, the appeal is denied.  

There was no clear and unmistakable error in a February 1986 
rating decision that assigned a 10 percent rating for 
frostbite of both feet; thus, the appeal is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 


